DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bagepalli (US 8,047,774 B2).
Bagepalli teaches a wind turbine (Fig. 2) comprising a main gear box (220) which is lubricated and or cooled by oil (Col. 3, lines 11-23), and a thermosiphon cooling circuit for cooling the oil (heated oil in the main gear box gets into heat exchanger 22 which is in turned cooled by air within the nacelle; Col. 3, lines 11-23).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webber (EP 2375210 A1) in view of Bagepalli.
Regarding claim 1, Webber teaches a wind turbine (Figs. 5-6) comprising a main gear box (para. 0014: heat sources 2, 5, 34 and 35 could be a gearbox), and a thermosiphon cooling system for cooling the heat generated by the main gear box (paras. 0014-0017).
While it is widely known in the art that main gear in wind turbine are lubricated by oil, Waddell does is silent about the main gear being lubricated and/or cooled by oil.
Bagepalli drawn to a thermosiphon cooling system in a wind turbine teaches a wind turbine (Figs. 2-5) comprising a main gear box (220) which is lubricated and/or cooled by oil (Col. 3, lines 11-23), and a thermosiphon cooling circuit for cooling the oil (heated oil in the main gear box gets into heat exchanger 22 which is in turned cooled by air within the nacelle; Col. 3, lines 11-23). The heat generated in the main gear box is transferred to the oil.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Webber by lubricating and/or cooling the 
Regarding claim 2, Webber as modified by  Bagepalli teaches all the claimed limitations as stated above in claim 1. Webber as modified by Bagepalli further teaches the thermosiphon cooling system forms a closed loop (Webber, Figs. 1-6).
Regarding claim 3, Webber as modified by  Bagepalli teaches all the claimed limitations as stated above in claim 2. Webber further teaches the thermosiphon cooling system comprises an evaporator (3, 6, 43), a condenser (8, 14, 24, 39, 45) and pipes (10, 11, 25, 26, 47, 48) (Figs. 1-6; paras. 0010-0017) that couple the evaporator to the condenser in such a way that the thermosiphon cooling system forms a closed loop (Figs. 1-6; paras. 0010-0017).
Regarding claim 4, Webber as modified by Bagepalli teaches all the claimed limitations as stated above in claim 3. Webber as modified by Bagepalli further teaches the condenser is arranged above the evaporator when viewed along a height direction (Webber, Figs. 1-6).
Regarding claim 5, Webber as modified by Bagepalli teaches all the claimed limitations as stated above in claim 3. Webber as modified by Bagepalli further teaches a nacelle (30) that receives the main gear box (Webber, Fig. 6) wherein the evaporator is arranged inside the nacelle and wherein the condenser is arranged outside the nacelle (Webber, Fig. 6).
Regarding claim 6
Regarding claim 8, Webber as modified by Bagepalli teaches all the claimed limitations as stated above in claim 3. Webber as modified by Bagepalli further teaches a fan (9, 40, 46) that forces air through the condenser (Webber, Figs. 1-6).
Regarding claim 10, Webber as modified by Bagepalli teaches all the claimed limitations as stated above in claim 1. Webber as modified by Bagepalli further teaches a working fluid in particular a refrigerant, that circulates in the thermosiphon cooling system (Webber, para. 0013).
Claims 1-2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waddell et al. (US 2019/0226461 A1) hereinafter Waddell in view of Bagepalli.
Regarding claim 1, Waddell teaches a wind turbine (Fig. 1) comprising a main gear box (203) (Fig. 2, para. 0016), and a thermosiphon cooling system for cooling the heat generated by the main gear box (paras. 0017-0018).
In Waddell the heat generated by the main gear box is transferred to a cooling medium in the thermosiphon system.
While it is widely known in the art that main gear in wind turbine are lubricated by oil, Waddell does is silent about the main gear being lubricated and/or cooled by oil.
Bagepalli drawn to a thermosiphon cooling system in a wind turbine teaches a wind turbine (Figs. 2-5) comprising a main gear box (220) which is lubricated and/or cooled by oil (Col. 3, lines 11-23), and a thermosiphon cooling circuit for cooling the oil (heated oil in the main gear box gets into heat exchanger 22 which is in turned cooled by air within the nacelle; Col. 3, lines 11-23). The heat generated in the main gear box is transferred to the oil.

Regarding claim 2, Waddell as modified by Bagepalli teaches all the claimed limitations as stated above in claim 1. Bagepalli further teaches the thermosiphon cooling system forms a closed loop (Waddell, para. 0014, Figs. 2 and 5).
Regarding claim 10, Waddell as modified by Bagepalli teaches all the claimed limitations as stated above in claim 1. Waddell as modified by Bagepalli further teaches a working fluid in particular a refrigerant that circulates in the thermosiphon system (Waddell, para. 0021).
Claims 3-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waddell in view of Bagepalli and further in view of Webber.
Regarding claim 3, Waddell as modified by Bagepalli teaches all the claimed limitations as stated above in claim 2. Waddell as modified by Bagepalli teaches the thermosiphon cooling system comprises an evaporator (250) (Fig. 2, para. 0020) a condenser (230)(Fig. 2, para. 0019) in such a way the thermosiphon cooling system forms the closed loop. Waddell in para. 0020 discloses that the condenser is fluidly coupled to the evaporator but does not specifically that the fluidly connection is via pipes.
However, Webber teaches a thermosiphon cooling system comprising a condenser (8, 14, 24, 39, 46) an evaporator (3, 6) (Figs. 1-6, paras. 0010-0018) and 
It would have been obvious to one of ordinary to one of ordinary skill in the art before the filling date of the claimed invention to further modify Waddell by providing pipes as taught by Webber as means for fluidly connecting the evaporator to the condenser.
Regarding claim 4, Waddell as modified by Bagepalli and Webber teaches all the claimed limitations as stated above in claim 3. Waddell as modified by Bagepalli and Webber further teaches the condenser is arranged above the evaporator when view along a height direction (Waddell, Figs. 2 and 5).
Regarding claim 5, Waddell as modified by Bagepalli and Webber teaches all the claimed limitations as stated above in claim 3. Waddell as modified by Bagepalli and Webber further teaches a nacelle  (16) (Waddell, Fig. 2 and para. 0024), wherein the evaporator is arranged inside the nacelle (Waddell, Figs. 2 and 5) and wherein the condenser is arranged outside the nacelle (Waddell, Fig. 1).
Regarding claim 6, Waddell as modified by Bagepalli and Webber teaches all the claimed limitations as stated above in claim 3. Waddell as modified by Bagepalli and Webber further teaches the condenser is located on top  the nacelle (Waddell, Fig. 1).
Regarding claim 7
Regarding claim 9, Waddell as modified by Bagepalli and Webber teaches all the claimed limitations as stated above in claim 3. Waddell as modified by Bagepalli and Webber further teaches the main gear box is coupled to the evaporator by hoses or pipes (Waddell, Figs. 2 and 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2010/0140952 A1 discloses a thermosiphon cooling system for cooling a generator/gear box in a wind turbine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745